Order denying motion for judgment on the pleadings reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to plead over within ten days upon payment of such costs.. We are of opinion that the agreement pleaded in the answer is a bar to the maintenance of this action unless non-compliance with its terms upon the part of the appellants is alleged, or allegations of fact are made tending to establish fraud in its making. Young, Kapper, Hagarty, Seeger and Carswell, JJ., concur.